Citation Nr: 1709479	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-42 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for dementia, to include as due to herbicide exposure for accrued benefits purposes. 

2.  Entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure for accrued benefits purposes. 

3.  Entitlement to service connection for allergies, to include as due to herbicide exposure for accrued benefits purposes. 

4.  Entitlement to service connection for varicose veins, to include as due to herbicide exposure for accrued benefits purposes. 

5.  Entitlement to service connection for an ear disorder, to include as due to herbicide exposure for accrued benefits purposes. 

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure for accrued benefits purposes.

7.  Entitlement to service connection for bilateral hearing loss, to include as due to herbicide exposure for accrued benefits purposes. 

8.  Entitlement to service connection for tinnitus, to include as due to herbicide exposure for accrued benefits purposes.

9.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to July 1970.  He died in May 2006.  The Veteran's surviving spouse is the appellant in the current appeal before the Board. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By that rating action, the RO, in part, denied the appellant' s claim of entitlement to accrued benefits.  The appellant appealed the RO's determination to the Board. 

The Board notes that another potentially-applicable law that is potentially applicable in the appeal pertains to substitution.  In 2008, Congress passed the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), which was codified at 38 U.S.C. § 5121A (West 2014).  This provision allows for "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title " to substitute for or stand in the shoes of a Veteran who dies while a claim or appeal is pending. However, such request must be filed not later than one year after the date of the appellant's death and this new law only applies in the case of death of a claimant who dies on or after October 10, 2008.  Because the Veteran died in 2006, substitution is not available to the appellant in the instant appeal.

In a January 2014 decision, the Board denied entitlement to accrued benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  ).  In November 2014, the Court vacated the Board's decision and remanded the matter back to the Board for action consistent with the parties' (the appellant's attorney and VA) Joint Motion for Remand (JMR).  In April 2015, the Board remanded the appeal to the RO for additional development, notably to obtain the appellant's outstanding surviving spouse death benefits from the Social Security Administration (SSA).  The appeal has returned to the Board for further appellate consideration. 

While the appeal was in remand status, in a May 2016 letter to the appellant, the RO granted her claim for a New Jersey property tax exemption letter.  In its letter, the RO informed the appellant that in accordance with New Jersey law, a 100 percent permanent and total evaluation had been assigned, effective May 3, 2006-- the date the Veteran died.  The issue in controversy has, thus, been resolved.  The claim is no longer in appellate status.  Therefore, the only issue remaining for appellate consideration is the one listed on the title page. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, in April 2015, the Board remanded the appeal, in part, to have the RO obtain records concerning the appellant's surviving spouse benefits from the SSA.  In May 2016, the AOJ contacted the SSA to obtain the requested records, but was informed that no medical records for the appellant were available, that some medical records for the Veteran for 2007 (after his death) were available, and that any matters relating to the appellant's widow benefits needed to be requested through the local SSA district office.

In June 2016, the AOJ contacted the local SSA district office and was informed that the appellant was in receipt of survivor benefits, but that the protocol for releasing further information to VA was unclear; the local office requested that VA send a faxed request for such information.  In June 2016, the AOJ sent both a faxed request and a letter to SSA, requesting the information.  Later that month the AOJ was apparently told by SSA that the appellant would need to authorize the release of the requested information.  There is no indication from the record that the AOJ either attempted to secure such authorization from the appellant, or informed the appellant or her representative of this requirement.  The Board consequently finds that remand of the appeal is required to comply with the prior remand instructions.

The Board notes that in March and June 2016 facsimiles to the Board, the appellant's attorney indicated that she was submitting all of the appellant's outstanding SSA surviving spouse benefits records.  A review of the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records systems shows that the appellant's SSA records remain outstanding.  On remand, the AOJ should contact the attorney to obtain the referenced documents. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant, through her attorney, and request that she complete any required form for authorizing the SSA to disclose to VA all information concerning her application for and receipt of SSA survivor benefits.  If she supplies such authorization, contact the SSA and obtain all medical and legal documents pertaining to the appellant's award of SSA death benefits.  In addition, request that SSA provide copies of the 2007 medical records for the Veteran in that agency's possession.  If the SSA records cannot be obtained for any reason, this must be clearly annotated in the record.

2.  Contact the appellant's representative and offer her the opportunity to again submit any SSA documents in her possession concerning the appellant's surviving spouse disability benefits and the records upon which the award was based.  If the representative provides the requested documents and records, the documents and records must be uploaded and included into the Veteran's VBMS electronic record.  

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and her attorney should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




